This is a rehearing of a previous decision of this court.
On November 16, 1953, we affirmed a judgment of the Court of Common Pleas which granted an injunction to plaintiff, appellee herein, prohibiting defendants, appellants herein, from picketing its places of business in Cuyahoga County. Our decision was based upon the then prevailing policy of the state of Ohio relating to injunctions in labor disputes. After our decision, the Supreme Court of the United States, on December 14, 1953, handed down a sweeping decision in the case of Garner v.Teamsters, Chauffeurs  Helpers Local Union No. 776,346 U.S. 485, 98 L. Ed., 228, 74 S. Ct., 161, wherein it held that the National Labor Relations Board has exclusive jurisdiction in certain cases involving interstate commerce. Thereafter, and within term, an application for rehearing was filed by defendants by reason of the Garner decision. It was because of the possible impact of that case upon the instant case that we granted a rehearing, to determine what bearing, if any, it may have on the case here before us on appeal on questions of law.
Plaintiff, Grimes  Hauer, Inc., is a corporation organized under the laws of Pennsylvania and licensed to transact business in the state of Ohio, and is engaged in interstate commerce processing poultry. It operates seven retail outlets for its products in Cleveland, five of them under concession agreements with the S. S. Kresge Company. Defendants are Sam Pollock, *Page 537 
individually and as international representative of the Amalgamated Meat Cutters and Butcher Workmen of North America, A. F. L., Local Union No. 427, and the union itself, Amalgamated Meat Cutters and Butcher Workmen of North America, A. F. L., Local Union No. 427; Daniel J. DeSantis, individually and as President of Amalgamated Meat Cutters and Butcher Workmen of North America, A. F. L., Local Union No. 427; Francis J. Kilbane, individually and as business representative of the union; and Michael L. Koeber, individually and as business representative of the union.
The membership of the union comprises a substantial number of persons employed in this industry in this locality.
The trial court's conclusion was that the sole intent of the defendants was "to coerce the employer to assist it in its efforts to organize," and that the picketing, though lawful in manner, was unlawful in purpose and, therefore, contrary to the public policy of the state as announced by the Supreme Court of Ohio in the case of Crosby v. Rath, 136 Ohio St. 352,25 N.E.2d 934.
Our decision affirmed the judgment of the trial court for the reasons generally set out in its opinion as well as on the authority of Bean v. Local Union No. 698, 94 Ohio App. 361,114 N.E.2d 445, the syllabus of which reads:
"In the absence of a dispute between employer and employees, or between the union and the employer or employees, a labor union may not engage in organizational picketing, even though peaceful, for the purpose of bringing pressure to bear upon the employer to require his employees to join the union."
Defendants picketed plaintiff's places of business for the purpose of coercing the plaintiff employer to get its employees to join their union through means of a written agreement entered into between plaintiff and defendants, or any other means. The picketing was peaceful and orderly in manner. Part of it amounted to a secondary boycott since it included the Kresge stores. Four days after the commencement of the picketing, the plaintiff for the first time entered into written contracts with its employees for renewable three-month periods.
The controlling facts in the instant case are well nigh identical to those in the Garner case, supra. Each employer is engaged *Page 538 
in interstate commerce; each has 24 employees; none in this case belongs to the union — four employees in the Garner case; the pickets were not employees; no controversy, labor dispute or strike was in progress, and the employers had not objected to their employees joining the union; and the picketing, moreover, was peaceful and orderly and primarily intended as a form of coercion on the employer to compel and influence its employees to join the union.
The legal basis for the granting of an injunction by the trial court in each case, however, was dissimilar, in that in this case the trial court relied upon the policy with respect of the matter established by the Supreme Court of Ohio, whereas in the Garner case, the trial court invoked its own state's Labor Relations Act. The difference between such propositions of law, in our opinion, is one of form rather than of substance, and, consequently, alike in force and effect. In the practical affairs of life it makes no difference whether the policy of the state is determined by judicial decision or legislative enactment.
The Taft-Hartley act of Congress (Labor Management Relations Act of 1947) deals with the same matter. It condemns the kind of conduct engaged in by the union in each of these cases as unfair labor practice. Section 158 (b), Title 29, U.S. Code, provides as follows:
"It shall be an unfair labor practice for a labor organization or its agents —
"* * *
"(2) to cause or attempt to cause an employer to discriminate against an employee in violation of subsection (a) (3) of this section or to discriminate against an employee with respect to whom membership in such organization has been denied or terminated on some ground other than his failure to tender the periodic dues and the initiation fees uniformly required as a condition of acquiring or retaining membership * * *."
Section 158 (a), Title 29, U.S. Code, provides:
"It shall be an unfair labor practice for an employer —
"* * *
"(3) by discrimination in regard to hire or tenure of employment or any term or condition of employment to encourage or discourage membership in any labor organization * * *." *Page 539 
The same act designates a secondary boycott as an unfair labor practice. Section 158 (b) (4), Title 29, U.S. Code, provides:
"(A) forcing or requiring any employer or self-employed person to join any labor or employer organization or any employer or other person to cease using, selling, handling, transporting, or otherwise dealing in the products of any other producer, processor, or manufacturer, or to cease doing business with any other person; * * *."
We are unanimously of the opinion, in view of the factual and legal identity of the instant case with that of the Garner case,
that the ruling of the Supreme Court of the United States in the latter case is applicable to and controlling in this case.
The first paragraph of the syllabus of the Garner case reads:
"Petitioners were engaged in Pennsylvania in an interstate trucking business. Only a small minority of its employees were members of respondent union. No labor dispute or strike was in progress, and petitioners had not objected to their employees joining the union. Respondents kept two pickets at petitioners' loading platform, to coerce petitioners into compelling or influencing their employees to join the union. The picketing was peaceful, but petitioners' business fell off 95% because employees of other carriers refused to cross the picket line.Held: Petitioners' grievance was within the jurisdiction of the National Labor Relations Board to prevent unfair labor practices under the Labor Management Relations Act and was not subject to relief by injunction in the state courts."
The complaint of the plaintiff, it would seem, is exclusively within the jurisdiction of the National Labor Relations Board and is not subject to relief by injunction in the state courts.
Plaintiff contends that even if the above be true, the defendants picketed to compel plaintiff to violate the provisions of its employment contracts and the Taft-Hartley act contains no remedy for inducing breach of contracts, whereas the law of the state of Ohio does confer jurisdiction in that regard upon the courts of the state. The trial court in its opinion stated:
"The defendants disclaim any intention to interfere with *Page 540 
the employment contracts between the plaintiff and its individual employees. For this reason we predicate our conclusion solely upon the intent of the union to coerce the employer to assist it in its efforts to organize."
It cannot be denied that the picketing in this case, if it attained its avowed purpose, would lead to the interference of the mentioned contracts and the subsequent violation of the private rights of the parties involved herein. However, such effect, if it occurred, would be incidental to the violation of the public right recognized in the Taft-Hartley act, which when enforced obviates the necessity of seeking judicial determination of the private rights.
It follows, therefore, that the National Labor Relations Board has the power alone to act in the matter, and to provide full relief for the wrongs complained of. To hold otherwise would deprive the National Labor Relations Board of the exclusive jurisdiction conferred upon it by Congress in a subject matter clearly within its purview, and prevent it from exercising such jurisdiction freely and fully and completely freed of all restraints from other tribunals. Capital Service, Inc., v.National Labor Relations Board, 347 U.S. 501, 98 L. Ed., 887,74 S. Ct., 699, the following from the syllabus of the Garnercase:
"(b) The same considerations which prohibit federal courts from intervening in such cases, except by way of review or on application of the National Labor Relations Board, and which exclude state administrative bodies from assuming control of such matters, preclude state courts from doing so."
"(c) When federal power constitutionally is exerted for the protection of public or private interests, or both, it becomes the supreme law of the land and cannot be curtailed, circumvented or extended by a state procedure merely because such procedure will apply some doctrine of private rights."
We accordingly hold that the Court of Common Pleas of Cuyahoga County lacked jurisdiction to hear a case involving a violation of federal law in an industry engaged in interstate commerce, and it was, therefore, error to deny defendants' motion to dismiss for lack of jurisdiction. *Page 541 
The judgment is, therefore, reversed, and final judgment is hereby rendered for the defendants.
Judgment reversed.
HURD, P. J., and SKEEL, J., concur.